Citation Nr: 0820215	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-24 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied service connection claim for a 
psychiatric disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1972 to May 
1974.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.      

In this decision the Board finds a reopening of the service 
connection claim appropriate based on the submission of new 
and material evidence.  The underlying service connection 
claim for a psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	In an unappealed October 1975 rating decision, the RO 
denied the veteran's service connection claim for a 
psychiatric disorder, to include anxiety, depression, and 
personality disorder.   

2.	In August 2003, the veteran filed a claim to reopen her 
service connection claim for a psychiatric disorder, to 
include post-traumatic stress disorder (PTSD) with bipolar 
disorder.    

3.	The veteran has submitted new and material evidence that 
warrants a reopening of her service connection claim for a 
psychiatric disorder.  


CONCLUSIONS OF LAW

1.	An October 1975 rating decision that denied the veteran's 
claim for service connection for a psychiatric disorder is 
final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2007).   

2.	New and material evidence has been submitted to reopen the 
veteran's claim of service connection for a psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).     

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of her claim to reopen her claim for service 
connection.  Consequently, any lack of notice and/or 
development under the VCAA cannot be considered prejudicial 
to the veteran, and remand for such notice and/development 
would be an inefficient use of VA time and resources.  

II.  The Claim to Reopen the Service Connection Claim

The veteran claims service connection for a psychiatric 
disorder.  The RO originally denied the veteran's service 
connection claim for a psychiatric disorder in an October 
1975 rating decision.  The veteran did not appeal that 
decision.  As such, that decision became final.  See 38 
U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2007).   

In August 2003, the veteran filed a claim to reopen her 
service connection claim.  Specifically, she claims that she 
incurred PTSD and bipolar disorder during service as a result 
of sexual attacks and spousal abuse.  In the July 2004 rating 
decision on appeal, the RO denied the veteran's claim to 
reopen.    

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  

To address the merits of the veteran's underlying service 
connection claim therefore, the Board must first decide 
whether VA has obtained new and material evidence since the 
final October 1975 rating decision that denied the veteran's 
claim.  In deciding this issue, the Board must review the 
evidence of record in light of established law regarding 
service connection claims for PTSD.  

Service connection for PTSD can be awarded when the record 
contains (1) a current medical diagnosis of PTSD, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence 
establishing a nexus between the claimed in-service stressor 
and the current symptomatology of the PTSD.  See 38 C.F.R. § 
3.304(f) (2007); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 
(2002).  Importantly, a claimed non-combat stressor must be 
verified - the veteran's uncorroborated testimony is not 
sufficient to verify a non-combat stressor.  Cohen, 10 Vet. 
App. at 146-47; see also Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  

In Patton v. West, 12 Vet. App. 272, 278 (1999), the U.S. 
Court of Appeals for Veterans Claims (Court) pointed out that 
there are special evidentiary procedures for PTSD claims 
based on personal assault contained in VA ADJUDICATION MANUAL 
M21-1, Part III, para. 5.14c (February 20, 1996), and former 
M21-1, Part III, para. 7.46(c)(2) (October 11, 1995).  In 
personal assault cases, more particularized requirements are 
established regarding the development of "alternative 
sources" of information as service records "may be devoid 
of evidence because many victims of personal assault, 
especially sexual assault and domestic violence, do not file 
official reports either with military or civilian 
authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part 
III, para. 5.14c(5).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2007).  New and material evidence cannot 
be cumulative or redundant.  Id.

Again, the RO denied the veteran's service connection claim 
in an October 1975 final rating decision.  To determine 
whether new and material evidence has been received since 
that decision, the Board must compare the evidence of record 
at the time of that rating decision with the evidence of 
record received since that decision.  

	Evidence of Record Considered in the Final October 1975 
Rating Decision 

The relevant evidence of record in October 1975 consisted of 
statements from the veteran; service medical records showing 
that the veteran underwent therapy for her complaints of 
anxiety, depression, and malaise; service medical record 
reflecting a suicide gesture by overdose which was described 
as an "attention getting gesture"; service medical records 
showing diagnoses and impressions of a sleep disorder and 
situational adjustment psychologic in origin with 
psychosomatic manifestations; service medical records showing 
prescription of Thiordazine and Valium; service medical 
records indicating spousal abuse that resulted in "scattered 
abrasions and contusions"; a separation report of medical 
history on which the veteran noted depression or excessive 
worry and nervous trouble; a separation report of medical 
examination that is negative for a psychiatric disorder; VA 
treatment records; an August 1975 VA neuropsychiatric 
examination report which noted no neuropsychiatric disorder, 
but did note an emotionally unstable personality; and a 
September 1975 VA compensation examination report that noted 
anxiety, depression, and emotional problems.  

In sum, the evidence in October 1975 indicated that the 
veteran experienced psychological problems during service.  
But the RO denied the veteran's claim due to the lack of 
evidence indicating a current neuropsychiatric disorder.  
Again, that October 1975 decision became final.  It is 
therefore not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

	Evidence Received Since the October 1975 Final Rating 
Decision 

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's service 
connection claim for a psychiatric disorder is relevant 
evidence that has been added to the record since the final 
October 1975 rating decision.  Since that decision, the 
relevant evidence that VA has received consists of additional 
statements from the veteran claiming PTSD and bipolar 
disorder due to in-service sexual attacks and spousal abuse; 
service records which show non-judicial punishment for 
unauthorized absences in September 1973; service records 
which do not note any complaints of in-service sexual 
assault, but do, in a March 1974 Statement of Medical 
Examination and Duty Status report, note that the veteran 
"struck head on wall and table top during [argument] with 
husband"; and VA treatment records noting treatment for 
psychiatric disorders, to include treatment records dated 
between April 1999 and June 2003 which summarize the 
veteran's complaints of sexual trauma and spousal abuse, and 
reflect physician-rendered impressions of PTSD and bipolar 
disorder.  

The evidence since October 1975 also includes a January 2004 
VA compensation examination report which notes the veteran's 
claims of in-service sexual trauma and spousal abuse, 
diagnoses the veteran with bipolar disorder and anxiety 
disorder, but finds "difficult to evaluate" whether the 
veteran has PTSD despite her having "a number of symptoms of 
PTSD"; records from the Social Security Administration 
reflecting treatment for psychiatric disorders; a May 1994 
private medical examination report that notes diagnoses of 
dysthymic disorder and major depression; a June 1998 private 
medical examination report that notes a diagnosis of bipolar 
disorder; and an April 2004 private medical examination 
report which notes the veteran's claims of in-service sexual 
and spousal abuse, and which notes diagnoses of PTSD and 
bipolar disorder.  

This evidence is certainly new evidence in the claims file.  
It has been included in the claims file since the October 
1975 final rating decision.  Moreover, the Board finds 
certain of this new evidence to be material evidence - the VA 
treatment records dated between April 1999 and June 2003, in 
which the veteran's treating physician diagnoses the veteran 
with PTSD in light of her complaints of in-service trauma, 
are material, as is the April 2004 private medical 
examination report, in which a physician likewise diagnoses 
the veteran with PTSD in light of the veteran's claims of in-
service sexual and spousal abuse.  

These documents are material evidence because they were 
lacking in the record in October 1975, when the veteran's 
original service connection claim for a psychiatric disorder 
was denied.  Moreover, these statements from medical 
professionals diagnose the veteran with PTSD after discussing 
her claimed experiences.  Though these medical statements do 
not amount to nexus evidence - i.e., stating that service 
relates to today's psychiatric disorders - they nevertheless 
support the notion that the veteran has PTSD that relates to 
service in some way.  See Hickson v. West, 12 Vet. App. 247, 
251 (1999).  In short, these records address the central 
unestablished fact necessary to substantiate the veteran's 
claim - that she incurred PTSD and bipolar disorder during 
service.  The evidence is therefore not only new, but is 
material as well.  38 C.F.R. § 3.156(a).  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).  

Accordingly, the record supports the veteran's claim to 
reopen the service connection claim for a psychiatric 
disorder, to include PTSD and bipolar disorder.      

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in 
assessing claims to reopen, the Board must determine whether 
the veteran has been given adequate notice of the need to 
submit evidence or argument on that question, and an 
opportunity to address the question at a hearing, and, if 
not, whether the veteran is prejudiced thereby).  In this 
matter, the Board finds that additional inquiry is necessary 
to determine the merits of the veteran's service connection 
claim.    



ORDER

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disorder, to include 
PTSD and bipolar disorder, is reopened.  
 

REMAND

The record contains medical evidence diagnosing the veteran 
with PTSD.  The record also contains medical evidence 
indicating a connection between the veteran's PTSD and her 
claimed in-service sexual and spousal abuse.  

The veteran's claimed stressors are non-combat stressors and 
must be verified in the record.  See 38 C.F.R. §§ 3.304(f), 
4.125(a); Cohen, supra. The claimed stressor of spousal abuse 
has been verified in the record.  

However, the claimed stressor of sexual assault(s) has not 
been verified.  Further development surrounding this 
particular alleged stressor is necessary, therefore.  

Moreover, medical evaluation and opinion is warranted with 
respect to the veteran's service connection claim for a 
psychiatric disorder, to include PTSD and a bipolar disorder, 
due to spousal abuse. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that she provide, in as much 
detail as possible, a description (names 
and dates) of the particular alleged in-
service sexual assaults.

2.  The veteran should be scheduled for 
a VA examination with an appropriate 
specialist in order to determine the 
nature, severity, and etiology of any 
psychiatric disorder, to include PTSD 
and bipolar disorder.  The claims file 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.  

3.  The examiner should advance an 
opinion on the likelihood (likely, at 
least as likely as not, not likely) that 
any current psychiatric disorder, to 
include PTSD or bipolar disorder, relates 
to service - in particular to the 
verified spousal abuse or (in the event 
her claimed sexual assaults are verified 
in the record) to the claimed sexual 
assaults.  The examiner should provide a 
complete rationale for conclusions 
reached.   

4.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and her representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


